QBffice   of ttp !Zlttocnep @eneral
                                           &ate of 7Eexati
DAN MORALES
 .ATTORSEY
       GENERAL
                                           December 9.1991

     Honorable Bill Sims                               Opinion No. DM-65
     chairman
     Natural Resources Committee                       Re: Whether the commissioner of
     Texas State Senate                                education has the authority to create a
     Capitol Building, Room 421                        new county education district or to
     Austin, Texas 7871 l-2068                         reassign a school district to another
                                                       county education district (RQ-225)

     Dear Senator Sims:

             You ask whether the commissioner of education has authority to assign the
     Mason Independent School District (hereinafter “Mason I.S.D.“) to a different
     county education district than that to which it is assigned under the Education Code,
     or to create a new county education district to which to assign Mason I.S.D. Section
     20.941 of the Education Code provides, in pertinent part:

                   (a) Each school district in this state is included in a county
              education district. A county education district is composed of all
              school districts that are assigned to a single county in the 1990-
              1991 Texas School Directory published by the Central
              Education Agency, except as provided by Subsection (b) of this
              section.

                  (b) The school districts that are assigned to a county in each
              of the following groups of counties in the 1990-1991 Texas
              School Directory published by the Central Education Agency
              constitute a county education district:

                   . . . .


                             (15) Mason, San Saba, and Llano [.]

          We find no provisions in the Education Code or elsewhere that authorize the
     commissioner of education to create new county education districts in addition to




                                                p.   326
Honorable Bill Sims - Page 2                  (DM-65)




those provided for in section 20.941. Section 20.949, however, provides for the
commissioner’s “reassigning” school districts, in certain limited circumstances, to
other county education districts than those to which they are assigned under section
20.941.’ Subsection (a) of section 20.949 provides:

                (a) If a school district is assigned under Section 20.941 of
           this code to a county other thatrthe county where the school
           district’s administrative offices are located, the school district
           may submit a request to the commissioner of education for
           reassignment to the county in which the school district’s
           administrative offices are located.

Subsection (b) bf section 20.949 provides that the commissioner of education shall
grant such a request for reassignment if the reassignment does not have specified
consequences for the taxable value of property “per weighted student in average
daily attendance” in the county education district to or from which the requesting
school district would be reassigned.

        In section 20.949(a), the reference to “assigmnent” of a school district “under
section 20.941”clearly means the “assignments”of school districts to counties “in the
1990-1991 Texas School Directory,” as adopted by the latter section’s provisions for
purposes of county education districts’ composition. See House Comm. on Public
Educ., Bill Analysis, H.B. 2885, 72d Leg. (1991) (describing section 20.941, as
amended, as providing “that a school district is assigned to the county it is listed
under in the 1990-1991 Texas School Directory”).2 The 1990-1991 Texas School
Directory “assigns” Mason I.S.D. to Mason County. See 1990-1991 Texas School
Directory, at 89. Also, we understand that the administrative offkes of Mason
I.S.D. are located in Mason, Texas, in Mason County. See id Thus, Mason I.S.D. is
not a district which, in the language of section 20.949(a), “is assigned under section
20.941 . . . to a county other than the county where the school district’s
administrative offices are located.” Consequently, Mason I.S.D. is not authorized


         %xtion 2~3.941was added in 1991 by Senate Bill 351. Acts 1991, Rd Leg., ch. 20,s 2, at 406.
At the same session, House Bill 2885 amended the provisions of section 20.941 to read as they are set
out above, and also added new section 20.949. Acts 1991,72d Leg., cb. 391,95 7,11, at 1477.1479.

        *Section 20.941 as fust adopted as part of Senate Bii 351, and prior to its amendment to its
present form by House Bii 2885, provided that school districts were assigned to the counties where
their administrative offices were located.




                                            p.   327
Honorable Bill Sims - Page 3           (DM-65)




under section 20.949 to request reassignment to another county education district
nor is the commissioner of education authorized by that section to grant such a
request.

                                   SUMMARY

              The commissioner of education is not authorized to create,
         for inclusion of the Mason Independent School District, a new
         county education district in addition to those provided for in
         section 20.941 of the Education Code. Nor is the commissioner
         authorized under section 20.949 of the code to reassign Mason
         Independent School District to a different county education
         district from that to which the district is assigned under section
         20.941.




                                            DAN      MORALES
                                            Attorney General of Texas

WILL PRYOR
First Assistant Attorney General

MARY KELLER
Deputy Assistant Attorney General

JUDGE ZOLLIE STEAKLEY (Ret.)
Special Assistant Attorney General

RENEA HICKS
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by William Walker
Assistant Attorney General



                                       p.    328